DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on May 17, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1, 3-7, 9-15 are now renumbered as claims 1-13 are pending.

RESPONSE TO ARGUMENTS
5.	Independent claim 1 has been amended to incorporate allowable subject matter of claim 2 and independent claim 7 has been amended to incorporate allowable subject matter of claim 8. Applicant’s claim amendments have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 103 presented in previous office action is hereby withdrawn.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1, 3-7, and 9-15 are allowed over prior art of record.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	
For independent claim 1, 
Since, no prior art was found to teach: “sending the user authority information to the user end; receiving a user authority information correct message sent back by the user end based on the user authority information; performing an operation to generate the identification code, in response to the received the user authority information correct message; and sending the identification code.” in combination with “ as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For independent claim 7, 
Since, no prior art was found to teach: “prior to receiving the identification code corresponding to the user authority information from the user confirmation module, sending, by the user confirmation module, the user authority information to the user end; and after receiving a user authority information correct message sent back by the user end based on the user authority as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 3-6 and 9-15, the claims are allowed due to their dependency on allowable independent claims 1 and 7.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 and 7 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: 
Zhaofeng, Ma, Huang Weihua, and Gao Hongmin. "A new blockchain-based trusted DRM scheme for built-in content protection." EURASIP Journal on Image and Video Processing 2018.1 (2018): 1-12. Abstract: In this paper we proposed an artwork image digital rights management scheme for Internet misusing detection based on watermark and blockchain with robustness and high-level security. We embed artwork right information such as author, RightHolder, Date and 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438